Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 13 January 2021 has been fully considered.

	Regarding claims 1-2, 4-11, applicant’s arguments have been found persuasive.  Claims 1-2, 4-11 are allowed.

	Regarding claims 12-14, 15-17, applicant’s arguments are not persuasive and the rejections based on US 2009/0198432 (Tabata) have been maintained because of the following reasons.
	Applicant argued that pipe (32) is only intended for one-way flow toward the inlet of the compressor 26, and valve 34 is only intended for one direction.  The Examiner strongly disagrees.  Nowhere in Tabata discloses that pipe 32 is only intended for one direction.  While it’s true that valve 34 can be used to return fluid back to the inlet as noted in paragraph 73, valve 34 is clearly two-way valve as shown by the schematic diagram of the valve, and is capable of directing fluid in both directions.  Note that in apparatus claims, if the elements in the prior art are capable of performing the same functions, then the claimed functions of the claimed elements are met.  It’s well known in the art that if the fluid pressure in the inlet is higher than the outlet of the compressor, then some of the fluid are diverted through valve 34 from the inlet to the outlet.  Pressure surge can be at both inlet and outlet.  Inlet pressure surge usually happens when the compressor is turned off, slow down, or malfunction; in that case, some of the 

	It’s suggested that claim 12 be amended to include three modes as in independent claim 1 to put this application in condition for allowance.  For now, the rejection has been maintained as follows.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2009/0198432 (Tabata).
	Regarding independent claim 12, Tabata discloses an intake system for use with an internal combustion engine 10 having at least one cylinder, the intake system comprising: a compressor assembly (26a) having a compressor housing and a compressor wheel movable with respect to the compressor housing, wherein the compressor housing includes a compressor inlet and a compressor outlet, and wherein the compressor assembly 26a is operable in an activated configuration in which the (passage 32 is in fluid communication with compressor inlet/outlet); a valve (34) at least partially positioned within the passageway and adjustable between an open configuration, in which the first end is in fluid communication with the second end via the passageway, and a closed configuration, in which the first end is not in fluid communication with the second end via the passageway; and a controller 50 in operable communication with the compressor assembly and the valve, wherein the controller is operable in a first mode in which the compressor assembly is in the activated configuration and the valve is in the open configuration.  (Note that in apparatus claims, if the elements in the prior art are capable of performing the same functions, then the claimed functions of the claimed elements are met.  It’s well known in the art that if the fluid pressure in the inlet is higher than the outlet of the compressor, then some of the fluid are diverted through valve 34 from the inlet to the outlet.  Pressure surge can be at both inlet and outlet.  Inlet pressure surge usually happens when the compressor is turned off, slow down, or malfunction; in that case, some of the fluid inherently goes through valve 34 from the inlet to the outlet of the compressor 26 to avoid surge.  Tabata clearly teaches in paragraphs 78-87 that the electric motor can be controlled by the controller.  Thus, when the electric motor speed is lower, the inlet pressure is likely surge and the fluid flows through valve 34 to the outlet and the claimed invention is met.)

	Regarding independent claims 14-17, since both the valves and driving electric motor can be turn on/off by the controller, the intake system is clearly capable of performing in all three modes as claimed.

	Claims 1-2, 4-11 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/19/2021